Citation Nr: 0823124	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-07 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 on the basis of clear 
and unmistakable error (CUE) in RO decisions dated in October 
1947, October 1949, February 1950, December 1960, and May 
1985.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
June 1945.  He died in July 1986; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and October 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio.  The Board granted 
a motion to advance the appellant's case on the docket in 
June 2008.  

The appellant testified before a Decision Review Officer 
(DRO) in October 2005; a transcript of this hearing is 
associated with the claims file.  Although she requested a 
hearing before the Board, the appellant failed to attend her 
hearing scheduled for April 2008.  A review of the record 
reflects that she submitted a written statement in March 2008 
indicating that she would be unable to attend any hearing 
scheduled and that she requests a telephone conference 
hearing instead.  Unfortunately, telephone conference 
hearings are not an option available to appellants; travel to 
the RO is required for any hearing (other than Central Office 
hearings).  The Board is sympathetic to the appellant's 
physical limitations; however, under the circumstances, her 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2007).  

In correspondence received throughout this appeal, the 
appellant expresses confusion about her representation by the 
Veterans of Foreign Wars of the United States (VFW).  
However, a review of the claims file reflects that the 
appellant executed a VA Form 23-22 ("Appointment of Veterans 
Service Organization as Claimant's Representative") for the 
VFW in March 1985.  There is no indication that this 
representation has been formally revoked.  If the appellant 
does not wish to continue being represented by the VFW, she 
should clearly indicate this in correspondence to the RO.  
For purposes of this appeal, the Board would like to point 
out that representation by VFW confers no negative 
consequences as to her appeal, and that this accredited 
representative has submitted evidence and argument on her 
behalf.

The issue of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in July 1986; the immediate cause of 
death listed on his death certificate is severe 
bronchopneumonia due to remote cerebrovascular accidents; 
other significant conditions include adenocarcinoma of the 
prostate.  

2.  At the time of the veteran's death, service connection 
was established for psychoneurosis, anxiety state.  

3.  The competent evidence fails to demonstrate that the 
causes of death listed on the veteran's death certificate 
were incurred in or related to his military service or due to 
any of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A July 2004 letter 
expressly told her to provide any relevant evidence in her 
possession.  See Pelegrini II, 18 Vet App. at 120.  

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for DIC benefits, 
VA must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime, and concluded generally, that 38 U.S.C.A. § 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death, (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition, 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  

After careful review of the claims file, the Board finds that 
a July 2004 letter partially satisfied VA's duty to notify 
provisions under the VCAA and Hupp.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, this letter advised the 
appellant what information and evidence was needed to 
substantiate a DIC claim based on a previously service-
connected condition.  The July 2004 letter also informed her 
about what information and evidence must be submitted by her, 
including enough information for the RO to request records 
from the sources identified by the appellant, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  
The July 2004 letter was sent prior to the November 2004 
initial adjudication.  Thus, notice regarding the VCAA 
elements addressed in this letter was timely.  See Pelegrini 
II, supra.  

The July 2004 notice provided to the appellant reflects that 
she was not provided a statement of the conditions for which 
the veteran was service-connected at the time of his death in 
accordance with the Court's holding in Hupp.  Moreover, she 
was not provided any explanation as to the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected or notice of the evidence 
and information used to establish an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  These 
notice errors are presumed prejudicial to the appellant.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Nevertheless, the Board concludes that a remand is 
unnecessary for the reasons discussed below.

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to the need to notify the appellant of the 
disabilities the veteran was service-connected for at the 
time of his death, the Board observes that she had actual 
knowledge that the veteran was service-connected for 
psychoneurosis, anxiety state as the May 2008 Informal 
Hearing Presentation expressly states that the veteran was 
service-connected for this disability.  The Board notes that 
the appellant has not been provided with notice regarding the 
evidence and information necessary to establish service 
connection for a disability.  Nevertheless, the Board finds 
that a remand is unnecessary because the veteran demonstrated 
that she had actual knowledge of the need to demonstrate a 
link between a disability listed on the veteran's death 
certificate and military service.  Specifically, the April 
2005 RO rating decision provides a discussion of why the 
veteran's causes of death are not service-related, including 
a lack of evidence of manifestation during service, within an 
applicable presumptive period, or other association between 
the disability and service.  The rating decision itself 
cannot serve as notice.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-35 (Fed. Cir. 2006) (holding that notice cannot be 
cobbled together out of unrelated decisional and post-
decisional documents, such as rating decisions and statements 
of the case).  However, the appellant's June 2005 notice of 
disagreement quotes passages of the April 2005 rating 
decision sufficient to show that she carefully read this 
document, thereby demonstrating that she now has actual 
knowledge of the elements of service connection.  Thus, 
remanding this appeal to supply the appellant with the 
elements for establishing service connection would only 
unnecessarily delay this appeal without any obvious benefit 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

Finally, although the appellant was not provided notice 
regarding the establishment of an effective date in 
accordance with Dingess, the Board finds this error to be 
nonprejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Sanders, supra.  In this regard, the Board 
has concluded that a preponderance of the evidence is against 
this claim.  Any questions as to the appropriate effective 
date to be assigned have therefore been rendered moot, and 
the absence of notice does not affect the essential fairness 
of the adjudication.  

In Vazquez-Flores, 22 Vet. App. 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  See Bernard, supra; see also Sabonis, supra.

As discussed above, the appellant has been provided VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that she was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  The 
appellant has been provided notice sufficient to inform her 
what evidence and information is necessary to support her lay 
assertions.  As such, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA and private 
treatment records, including an autopsy report.  The 
appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claim.  

Despite requests for an opinion from the appellant's 
accredited representative, no VA opinion has been obtained in 
conjunction with the appellant's claim.  The Board concludes 
that a remand is not necessary, however, because there is 
sufficient competent medical evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  In this regard, there is 
nothing in the record, other than the appellant's own lay 
statements, that suggests a link between the veteran's death 
and military service.  Such evidence, however, is not 
competent evidence regarding a nexus between the cause of 
death and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In the absence of any competent evidence 
indicating a potential link, the Board finds that no VA 
opinion is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2007).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's death certificate lists the immediate cause of 
death as severe bronchopneumonia due to remote 
cerebrovascular accidents.  Other significant conditions 
contributing to death include adenocarcinoma of the prostate.  
In the present case, the appellant appears to assert that the 
veteran's cerebrovascular accidents were related to service 
in light of a July 1983 treatment report from Dr. Beshara 
stating that the veteran has cerebroarteriosclerosis 
resulting in a borderline psychosis.  See Informal Hearing 
Presentation dated May 27, 2008.  Alternatively, the Board 
has considered whether the competent evidence demonstrates 
that prostate cancer is related to service and/or whether the 
veteran's service-connected psychoneurosis, anxiety state, 
was a principal or contributory cause of death.

After careful review of the evidence of record, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim.  In this regard, the competent evidence 
fails to demonstrate that any of the causes of the veteran's 
death was principally or contributorily related to service.  

In July 1983, Dr. Beshara submitted a treatment report 
stating that he had been treating the veteran for his 
service-connected psychoneurosis, anxiety reaction, since 
1953.  He also noted that the veteran had recently developed 
two additional problems, prostate cancer and 
cerebroarteriosclerosis resulting in a borderline psychosis.  
As noted above, the appellant's representative appears to 
assert that the veteran's death due to cerebrovascular 
accident was the result of cerebroarteriosclerosis, which in 
turn, was related to the veteran's service-connected 
psychosis.  See Informal Hearing Presentation dated May 27, 
2008.  

As an initial matter, the Board observes that there is no 
competent medical opinion of record indicating that the 
veteran's remote cerebrovascular accidents were the result of 
cerebroarteriosclerosis.  The representative's statements are 
not sufficient to demonstrate a causal connection since there 
is no indication that the appellant's representative 
possesses the medical expertise to make such a determination.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
even if the Board were to assume that the medical evidence 
demonstrated that the veteran's cerebrovascular accidents 
were the result of cerebroarteriosclerosis, the competent 
evidence fails to show that the veteran's service-connected 
psychoneurosis was in any way related to this disability.  

A neurosis is defined as a category of mental disorders 
characterized by anxiety and avoidance behavior.  See 
Dorland's Illustrated Medical Dictionary, 1259 (30th ed. 
2003).  Generally, the term has been used to refer to 
disorder in which the symptoms are distressing to the person, 
but reality testing does not yield unusual results, behavior 
is not outside the socially acceptable, and there is no 
apparent physical condition to cause it.  Id.  Conversely, a 
psychosis is a state in which a person's mental capacity to 
recognize reality, communicate, and relate to others is 
impaired, thus interfering with the capacity to deal with 
life demands.  See Dorland's Illustrated Medical Dictionary, 
1540 (30th ed. 2003)

It is clear from the definitions above that Dr. Beshara's 
July 1983 treatment report does not indicate that the 
veteran's service-connected anxiety state (psychoneurosis) is 
the result of cerebroarteriosclerosis.  Rather, it appears 
that the veteran has developed an additional mental 
disability.  This is made further clear by the fact that Dr. 
Beshara's statement that he has been treating the veteran for 
psychoneurosis since 1953 and that the veteran has developed 
cerebroarteriosclerosis "in recent times."  

In sum, the competent medical evidence fails to demonstrate 
that the veteran's psychoneurosis is in any way related to 
the veteran's remote cerebrovascular accidents.  Medical 
records show that an old infarct of the right parietal lobe 
was discovered in January 1985 when the veteran underwent a 
CAT scan following a motor vehicle accident.  See Aultman 
Treatment Record dated January 26, 1985.  Shortly thereafter, 
in February 1985, the veteran experienced an acute, 
nonhemorrhagic infarct of the left posterior temporal lobe.  
See Aultman Treatment Records dated February 2, 1985; June 
14, 1985.  There is no competent evidence which provides a 
medical opinion as to when the first infarct occurred; 
service treatment records do not show any treatment for an 
infarct of the right parietal lobe.  As there is no 
indication in the competent record, nor any assertion by the 
appellant, that the veteran's cerebrovascular accidents 
occurred during service, the Board finds that a preponderance 
of the evidence is against finding that cerebrovascular 
accidents are related to the veteran's active military 
service.  

Similarly, there is no competent evidence that the veteran's 
prostate cancer is related to his military service.  This 
disease was diagnosed more than two decades following the 
veteran's separation from service, and none of the medical 
evidence of record links it to his military service.  In the 
absence of a competent medical opinion that prostate cancer 
is due to service, service connection for this contributory 
cause of death is not warranted.  

In sum, there is no competent evidence of record that 
demonstrates that psychoneurosis, anxiety state, contributed 
substantially or materially to the veteran's death, combined 
to cause death, or aided or lent assistance to the production 
of death.  The Board notes that the appellant's own lay 
statements regarding an etiological relationship may not be 
accepted as competent evidence of a causal relationship.  See 
Espiritu, supra.  In addition, there is nothing of record to 
indicate that the veteran's prostate cancer or remote 
cerebrovascular accidents are related to military service.  

The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); see also Espiritu, supra.  In the 
present case, the competent medical evidence shows that the 
veteran developed prostate cancer, cerebroarteriosclerosis, 
and cerebrovascular accidents many years following service 
which ultimately led to the veteran's death.  Thus, with 
consideration of the veteran's service treatment records, Dr. 
Beshara's 1983 treatment report, the remaining medical 
evidence, and the absence of any medical opinion suggesting a 
causal link between the veteran's service-connected 
psychoneurosis and his death, the Board finds that a 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Under these circumstances, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

By rating decision dated in October 2007, the RO denied 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 on the 
basis of CUE in RO rating decisions dated in October 1947, 
October 1949, February 1950, December 1960, and May 1985.  
The Board is of the opinion that a statement received from 
the appellant in February 2008 (dated January 29, 2008) can 
be construed as expressing disagreement and a desire for 
appellate review regarding the October 2007 denial.  38 
C.F.R. § 20.201 (2007).  Therefore, the Board finds that the 
appellant has filed a timely notice of disagreement.  The 
Court has now made it clear that the proper course of action 
when a timely notice of disagreement has been filed is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to the 
issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 
on the basis of CUE in RO decisions dated in October 1947, 
October 1949, February 1950, December 1960, and May 1985.  
The appellant will then have the opportunity to file a timely 
substantive appeal if she wishes to complete an appeal as to 
this issue.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issue of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 on the basis of CUE in 
RO decisions dated in October 1947, 
October 1949, February 1950, December 
1960, and May 1985.  The appellant should 
be informed that she must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


